DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (US Patent Publication No. 2007/0205157 A1) as evidenced by Ott (Washington State Department of Ecology, 2020) as applied to claim 4.

	In regard to claim 1, Jones et al. disclose a method of recovering or removing a nutrient from an aqueous medium (e.g. removal of metal compounds from water) [0008], the method comprising contacting the aqueous medium under conditions and for a time effective (e.g. a period of time) [0010] to adsorb the nutrient within the alginate beads (e.g. retain compounds in pores in alginate beads) [0050]. While the Jones reference does not explicitly describe wherein the calcium alginate beads have embedded calcium phosphate seed minerals, in looking to Applicant’s Specification for a definition of this feature, the embedded/seeded beads are formed by combining the sodium alginate beads with a phosphate salt to seed calcium phosphate within the beads to form embedded calcium phosphate seed minerals [Paragraph 0046]. Jones et al. disclose an aqueous solution comprising calcium ions from dicalcium phosphate to which alginate particles are added to form the alginate particles [0059], thereby meeting the definition of calcium-phosphate seeded beads [Column 3, line 51].

	In regard to claim 2, Jones et al. disclose removal of metal compounds from water [0008]. Heavy metals, as defined by Jones, refer to any metal with an atomic weight greater than 26 [0034]. Metals such as iron and manganese are known as heavy metals and meet the definition disclosed by Jones.

	In regard to claims 3-4, Jones et al. disclose treating an aqueous medium selected from drinking water, industrial waste, municipal wastewater, and/or water in septic or sewer systems [0028]. The reference does not explicitly disclose an aqueous medium with a neutral pH, however, discharge limits for domestic wastewater facilities are generally set between pH 6 and 9 (e.g. neutral pH) [Ott, Discharge Standards].

	In regard to claims 7-8, Jones et al. disclose wherein the alginate particles are retained within a housing [0061] that includes filters [0063].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US Patent Publication No. 2007/0205157 A1) as applied to claim 1 above, and further in view of Mahmood et al (African Journal of Environmental Science and Technology, 2015).

In regard to claims 5-6, the Jones reference does not explicitly disclose the alginate beads and aqueous medium contact time.

Mahmood et al. disclose removing phosphate ions from synthetic wastewater [pg. 277, col. 1, section “Batch experiments”] using an alginate-calcium bead to adsorb the phosphate ions [pg. 277, col. 2, section “Process optimization”]. Mahmood et al teach a range of contact times from 30-180 minutes [pg. 277, Figure 3a], wherein equilibrium was established at 150 minutes, or 2 hours 30 minutes, with 83.2% removal efficiency [pg. 278, col. 1, lines 1-3], which reads on contacting the beads in the aqueous medium for at least 1 hour and up to 24 hours.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to contact Jones’ alginate beads with the aqueous wastewater medium for the claimed time because Mahmood demonstrates equilibrium achieved during this range and longer contacting times would be redundant. One of ordinary skill in the art would have been motivated to look to the Mahmood prior art for preferred operating conditions when Jones generally teaches the contacting process.

Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive.

Applicant’s arguments, filed 07/22/2022 with respect to the rejection of the claims based on the Maekawa reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s amendments to the claims necessitated the new ground of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang, Yun-yan, et al. "Synthesis of phosphate-embedded calcium alginate beads for Pb (II) and Cd (II) sorption and immobilization in aqueous solutions." Transactions of Nonferrous Metals Society of China 26.8 (2016): 2230-2237.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         September 13, 2022